Allowable Subject Matter
1.	Claims 1, 3-10, and 12-19 are allowed.

2.	The following is an examiner’s statement of reasons for allowance:  
Regarding novelty and obviousness, the closest prior art (Minvielle, US 2016/0350704) discloses many of the recited features of the claimed invention, but it does not show all of them.  Among other things Minvielle fails to teach a multi-compartment storage system having an object recognition system with first and second scanning devices, an external scanner for identifying a moved temporarily stored item, and a controller that monitor locations of temporarily stored items within first and second storage surfaces, wherein the first and second scanning devices detect and monitor available space within the storage surfaces, and upon a request for locating the temporarily stored item within the available space the controller and scanning devices provide a storage recommendation for locating the temporarily stored item from outside of the first and second storage devices to a recommended storage surface, wherein the recommendation is based upon the identify of the temporarily stored item as determined by the external scanner and the available space within the storage surfaces.  The limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.

Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134.  The examiner can normally be reached Mon-Fri 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627

/C.R.B/Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627